            


EXHIBIT 10.16
VMWARE, INC.
2007 EQUITY AND INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
I.    NOTICE OF GRANT


Unless otherwise defined in this notice of grant (“Notice of Grant”) and
Performance Stock Unit Agreement (“Agreement”), the capitalized terms used
herein have the meanings set forth in the VMware, Inc. 2007 Amended and Restated
Equity and Incentive Plan (the “Plan”).
        
Name:             (“Participant”)


The Participant has been granted an award (the “Award”) of Performance Stock
Units (the “PSUs”), subject to the terms and conditions of this Notice of Grant,
the Plan and this Agreement. Except as set forth in Sections 2(b) and 4 of the
Agreement, the number of shares earned pursuant to the Award will equal the
number of shares subject to the PSUs set forth below multiplied by the
conversion ratio determined by the Administrator (the “Conversion Ratio”) at the
end of the Award Performance Period in accordance with the schedule attached as
Exhibit A to this Agreement (the “Performance Schedule”).


Date of Grant:            


Number of PSUs:            


Award Performance Period:            






Vesting Schedule:


The Award will vest in full on ________ __, 20__ (the “Vesting Date”), subject
to the Participant’s continuing employment with the Company or any Subsidiary
through the Vesting Date in accordance with Sections 2(a) and 2(c) of the
Agreement.


    

--------------------------------------------------------------------------------

    




II.    AGREEMENT
1.Grant of the PSUs. The Company has granted the Participant the number of PSUs
set forth in the Notice of Grant. However, unless and until the PSUs have
vested, the Participant will have no right to the payment or receipt of any
Stock subject thereto. Prior to actual payment or receipt of any Stock, the PSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
2.    Vesting of PSUs.
(a)    Subject to Sections 2(b), 2(c), 4(c), 4(d) and 4(e) below, the
Participant will vest in the PSUs in accordance with the vesting schedule set
forth in the Notice of Grant, except, that, if the Participant incurs a
termination of employment for any reason other than due to Participant’s death
or termination by the Company or Subsidiary due to “disability” (as defined
under the applicable long-term disability plan of the Company or Subsidiary, or,
if there is no such plan, as determined by the Board or the Committee (each, the
“Administrator”)), such that the Participant is no longer employed by the
Company or any Subsidiary, the Participant’s right to vest in the PSUs and to
receive the Stock related thereto will terminate effective as of the date that
Participant ceases to be so employed (the “Termination Date”) and thereafter,
the Participant will have no further rights to such unvested PSUs or the related
Stock. In such case, any unvested PSUs held by the Participant immediately
following such termination of employment will be deemed forfeited.
(b)    If the Participant’s employment is terminated by reason of death or by
the Company due to disability, then, unless otherwise set forth in Exhibit A:
1)    vesting in this Award will accelerate fully with respect to the number of
unvested PSUs subject to any Completed Performance Period.
2)    if the Vesting Date is scheduled to occur prior to or on the first
anniversary of the Termination Date, vesting in this Award will further
accelerate on a pro rata basis with respect to the number of unvested PSUs
subject to any Incomplete Performance Period, with such pro rata calculation
derived by dividing number of days that have elapsed as of the Termination Date
since the start of any such Incomplete Performance Periods by the total number
of days in the Incomplete Performance Period.
3)    The Conversion Ratio utilized to convert PSUs into shares will be
calculated based on the actual achievement of the performance metrics set forth
in Exhibit A as determined by the Administrator as of the Termination Date,
except that if the Conversion Ratio depends upon the calculation of one or more
separate performance metrics for which achievement has not been determined as of
the Termination Date, vesting will be accelerated for the number of shares that
would have vested had target performance been achieved for such separate
performance metric(s).


2



--------------------------------------------------------------------------------

    


4)    If this Award has more than one Vesting Date, then the pro rata
calculation set forth in Section 2(b)(2) for Incomplete Performance Periods will
be applied only with respect to the number of PSUs scheduled to vest on Vesting
Dates scheduled to occur prior to or on the first anniversary of the Termination
Date.
5)    Definitions.
(1)    “Completed Performance Period” means a Performance Period that is
completed prior to or on the Termination Date.
(2)    “Incomplete Performance Period” means any Performance Period that has not
been completed prior to the Termination Date.
(3)    “Performance Period” means any individual performance period embedded
within the Award Performance Period or, if there are no such embedded
performance period, the Award Performance Period.
(c)    Solely for purposes of this Agreement, the Company, in its sole
discretion, may consent to treating employment of the Participant by Dell
Technologies Inc. (the “Parent”), or by an Affiliate in which the Company and
Parent hold, directly or indirectly, an aggregate of at least 80% of the equity
or voting interest, the same as if the Participant is employed by the Company in
accordance with procedures approved by the Committee, except that if the
Participant is an officer subject to Section 16 of the Exchange Act, such
consent must be approved by the Committee.
3.    Issuance of Stock. No Stock will be issued to the Participant prior to the
date on which the PSUs vest. After any PSUs vest and subject to the terms of
this Agreement, including without limitation Section 8 hereof, the Company will
cause to be issued (either in book-entry form or otherwise) to the Participant
or the Participant’s beneficiaries, as the case may be, that number of shares of
Stock corresponding to the number of such vested PSUs as soon as
administratively practicable following vesting, but in no event will the
issuance of such shares be made subsequent to March 15th of the year following
the year in which the shares vested. No fractional shares of Stock will be
issued under this Agreement. Notwithstanding any provision in the Plan to the
contrary and subject only to changes in Stock, as set forth in Section 9 hereof,
the PSUs will be settled only in shares of Stock.
4.    Change in Control.
(a)    Change in Control during Award Performance Period. In the event of a
Change in Control during the Award Performance Period, the Award Performance
Period and all Incomplete Performance Periods will terminate immediately prior
to consummation of the Change in Control. The Administrator will determine the
Conversion Ratio prior to the consummation of the Change in Control pursuant to
instructions set forth in the Performance Schedule. If the Performance Schedule
does not set forth the means for calculating the Conversion Ratio in the event
of a Change in Control, then the Conversion Ratio will equal one


3



--------------------------------------------------------------------------------

    


share per each vested PSU. “Change in Control” has the meaning set forth in
Exhibit A to this Agreement.
(b)    Change in Control following Award Performance Period. In the event of a
Change in Control following completion of the Award Performance Period, the
Administrator will determine the Conversion Ratio prior to the consummation of
the Change in Control based on actual performance pursuant to instructions set
forth in the Performance Schedule.
(c)    Vesting. Following a Change in Control, this Award will continue to vest
in accordance with the original vesting schedule set forth in Section I above,
except that if this Award is not assumed or replaced in accordance with the
provisions of the Plan regarding the effect of mergers and consolidations on
Awards, then immediately prior to the Change in Control, the Award will vest as
to a number of shares equal to the total number of PSUs subject to this Award
multiplied by the Conversion Ratio.
(d)    Termination Due to Death or Disability Following Change in Control. If,
following a Change in Control the Participant’s vesting in this Award is
accelerated in accordance with Section 2(b) above due to termination of
employment by reason of death or by the Company due to disability, then:
1)     the number of unvested PSUs that are subject to Performance Periods that
constituted Completed Performance Periods prior to the Change of Control will
fully accelerate;
2)    the number of unvested PSUs that are subject to Performance Periods that
constituted Incomplete Performance Periods prior to the Change in Control that
when this Award was granted were scheduled to be completed prior to or on the
Termination Date will fully accelerate;
3)    the number of unvested PSUs that are subject to Performance Periods that
constituted Incomplete Performance Periods prior to the Change of Control that
when this Award was granted were scheduled to be completed after the Termination
Date and to vest prior to or on the first anniversary of the Termination Date
will accelerate on a pro rata basis to the extent set forth in Section 2(b)
above; and
4)    any unvested PSUs that are subject to Performance Periods that constituted
Incomplete Performance Periods prior to the Change in Control that when this
Award was granted were scheduled to be completed after the Termination Date and
to vest after the first anniversary of the Termination Date will be not
accelerate.
In each such case, the Conversion Ratio for the number of PSUs accelerated will
be determined in accordance with Section 4(a) above.
5.    Participation in Executive Severance Plan and Change in Control Plan. If,
at the time that Participant’s employment is terminated, the Participant is a
participant in either or both the Company’s Executive Severance Plan and
Change-in-Control Plan (each, an “Executive


4



--------------------------------------------------------------------------------

    


Plan”) and Participant’s incurs an “Involuntary Termination” of employment (as
defined in the applicable Executive Plan), then this Award will accelerate in
accordance with the terms of the Executive Plan then applicable to Participant,
or as otherwise set forth in Exhibit A attached hereto.
6.    Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
7.    Leave of Absence; Reduction in Service Level. In accordance with the
provisions of the Plan regarding the effect of a leave of absence or a reduction
in service level on an outstanding Award, the Committee may determine, in its
sole discretion (i) whether, and the extent to which, a leave of absence will
cause a reduction or other change in this Award, (ii) whether, and the extent to
which, a reduction in service level (for example, from full-time to part-time
employment), will cause a reduction, or other change, in an Award, and (iii)
whether a leave of absence or reduction in service level will be deemed a
termination of employment for the purpose of this Award. Any changes to this
Award pursuant to the Plan and this Section 7 of the Agreement will not result
in an increase in the amount of the Award or otherwise accelerate its payment.
The Committee will also determine all other matters relating to whether the
employment or service of Participant is continuous for purposes of this Award.
8.    Taxes.
(a)    Generally. The Participant is ultimately liable and responsible for all
taxes owed in connection with the PSUs, regardless of any action the Company or
any entity employing the Participant (the “Employer”) takes with respect to any
tax withholding obligations that arise in connection with the PSUs. Neither the
Company nor the Employer make any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
PSUs or the subsequent sale of Stock issuable pursuant to the PSUs. The Company
and the Employer do not commit and are under no obligation to structure the PSUs
to reduce or eliminate the Participant’s tax liability.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Administrator) have been made by
the Participant with respect to the payment of any taxes that the Company
determines must be withheld with respect to the PSUs. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may satisfy such tax withholding obligations, in whole or in part, by
withholding otherwise deliverable Stock having an aggregate Fair Market Value
sufficient to satisfy (but, unless otherwise consented to by the Participant,
not exceeding) the minimum amount required to be withheld or by the sale of
shares of Stock to generate sufficient cash proceeds to satisfy any such tax
withholding obligation, except that if Participant is an officer subject to
Section 16 of the Exchange Act, only such minimum amount will be withheld and


5



--------------------------------------------------------------------------------

    


such amount will be satisfied by withholding otherwise-deliverable Stock, unless
otherwise approved by the Committee. Upon any such withholding, any and all
rights of Participant to such withheld Stock will be deemed to be forfeited to
the Company. The Participant hereby authorizes the Administrator to take any
steps as may be necessary to effect any such sale and agrees to pay any costs
associated therewith, including without limitation any applicable broker’s fees.
In addition, and to the maximum extent permitted by law, the Company may
exercise the right to retain, without notice, from salary or other amounts
payable to the Participant, cash having a value sufficient to satisfy any tax
withholding obligations that cannot be satisfied by the withholding or sale of
otherwise deliverable shares of Stock.
9.    Changes in Stock. If any extraordinary dividend or other extraordinary
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event affecting the Stock occurs such that an adjustment or change is determined
by the Administrator (in its sole discretion) to be necessary or appropriate,
the Administrator will proportionately adjust this Award in accordance with the
terms of the Plan, including adjustments in the number and kind of shares of
Stock or other property the Participant would have received upon vesting of the
PSUs, except that the number of shares of Stock into which the PSUs may be
converted will always be a whole number.
10.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock deliverable hereunder unless
and until certificates representing such Stock (which may be in book-entry form)
have been issued and recorded in the records of the Company or its transfer
agents or registrars and delivered to the Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Participant will have all the rights of a stockholder of the
Company with respect to voting such Stock and receipt of dividends and
distributions on such Stock.
11.    No Effect on Employment. The transactions contemplated hereunder and the
vesting schedule set forth in the Notice of Grant do not: (i) constitute an
express or implied promise of continued employment for any period of time,
(ii) interfere with right of the Company, the Parent or any Subsidiary or
Affiliate to terminate the Participant’s employment at any time in accordance
with applicable law, or (iii) entitle the Participant to any additional rights
under the Plan or under any other welfare or benefit plan of the Company, the
Parent or any Subsidiary or Affiliate.
12.    Nature of Grant. In accepting the PSUs, the Participant acknowledges
that: (a) the grant of the PSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of PSUs, or benefits in
lieu of PSUs even if PSUs have been granted repeatedly in the past; (b) all
decisions with respect to future Awards of PSUs, if any, will be made by the
Company in its sole discretion; (c) the future value of the underlying Stock is
unknown and cannot be predicted with certainty; (d) in consideration of the
Award of PSUs, no claim or entitlement to compensation or damages will arise
from termination of the PSUs or any


6



--------------------------------------------------------------------------------

    


diminution in value of the PSUs or Stock received when the PSUs vest resulting
from the Participant’s termination of employment by the Employer (for any reason
whatsoever and whether or not in breach of local employment laws), and the
Participant irrevocably releases the Company, the Parent, the Subsidiary and
Affiliate from any such claim that may arise; (e) in the event of involuntary
termination of the Participant’s employment (whether or not in breach of local
employment laws), the Participant’s right to receive PSUs and vest under the
Plan, if any, will terminate effective as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law or contract, and the Company will have the exclusive discretion
to determine when the Participant is no longer actively employed for purposes of
the PSUs; (f) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Participant’s
participation in the Plan, or the Participant’s acquisition or sale of the
underlying Stock; and (g) the Participant is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
13.    Blackout Periods. The Participant acknowledges that, to the extent the
vesting of any PSUs occurs during a “blackout” period wherein certain employees,
including the Participant, are precluded from selling Stock, the Administrator
retains the right, in its sole discretion, to defer the delivery of the Stock
pursuant to the PSUs, except that the Administrator may not exercise its right
to defer the Participant’s receipt of such Stock if such shares of Stock are
specifically covered by a trading plan of the Participant that conforms to the
requirements of Rule 10b5-1 of the Exchange Act and the Company’s policies and
procedures with respect to Rule 10b5-1 trading plans and such trading plan
causes such shares to be exempt from any applicable blackout period then in
effect. If the receipt of any shares of Stock is deferred hereunder due to the
existence of a regularly scheduled blackout period, such shares will be issued
to the Participant on the first business day following the termination of such
regularly scheduled blackout period, except that in no event will the issuance
of such shares be deferred subsequent to March 15th of the year following the
year in which such shares vest. If the receipt of any shares of Stock is
deferred hereunder due to the existence of a special blackout period, such
shares will be issued to the Participant on the first business day following the
termination of such special blackout period as determined by the Company’s
General Counsel or his or her delegate, except that in no event will the
issuance of such shares be deferred subsequent to March 15th of the year
following the year in which such shares vest. Notwithstanding the foregoing, any
deferred shares of Stock will be issued promptly to the Participant prior to the
termination of the blackout period in the event the Participant ceases to be
subject to the blackout period. The Participant hereby represents that he or she
accepts the effect of any such deferral under relevant federal, state and local
tax laws or otherwise.
14.    Award is Not Transferable. Except to the limited extent provided in
Section 6 above, this Award of PSUs and the rights and privileges conferred
hereby may not be transferred, assigned, pledged or hypothecated in any way by
the Participant (whether by operation of law or otherwise) and may not be
subject to sale under execution, attachment or similar process until the
Participant has been issued the Stock. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this Award, or any
right or privilege conferred


7



--------------------------------------------------------------------------------

    


hereby, or upon any attempted sale under any execution, attachment or similar
process, this Award and the rights and privileges conferred hereby immediately
will become null and void.
15.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and disclosure, in electronic or other form, of
his or her personal information (“Data”) by and among, as applicable, the
Employer, the Company, the Parent and any Subsidiary or Affiliate for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan as described in this Agreement and any other PSU grant
materials, or as reasonably necessary to comply with applicable laws and
regulations or to respond to lawful requests for information, such as subpoenas
and court orders.
The Participant understands that the Company and the Employer may collect,
store, process, and disclose certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, Social Security number or other identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all PSUs or any entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan, or as reasonably necessary to comply with applicable laws and
regulations or to respond to lawful requests for information, such as subpoenas
and court orders.
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipients’ countries may have data privacy laws and protections that
differ from those in the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a third party. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing his or her consent is that the
Company would not be able to grant the Participant PSUs or other equity awards
or administer or maintain such awards. Therefore, the Participant understands
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan.
The Participant understands that Participant can obtain additional information
about Company’s collection, storage, use, and disclosure of personal information
in association with the implementation, administration, and management of the
Plan, including information regarding rights that Participant may have with
regard to such personal information, by consulting with Participant’s local
human resources representative.
16.    Entire Agreement. This Agreement, subject to the terms and conditions of
the Plan and the Notice of Grant, represents the entire agreement between the
parties with respect to the PSUs.


8



--------------------------------------------------------------------------------

    


17.    Binding Agreement. Subject to the limitations on the transferability of
this Award contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
18.    Additional Conditions to Issuance of Certificates for Stock. The Company
is not required to issue any certificate or certificates for Stock hereunder
prior to fulfillment of all the following conditions: (a) the admission of such
Stock to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Stock under any state, federal or foreign law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator, in its absolute discretion, deems
necessary or advisable; (c) the obtaining of any approval or other clearance
from any state, federal or foreign governmental agency, which the Administrator,
in its absolute discretion, determines to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the date of vesting of the
PSUs as the Administrator may establish from time to time for reasons of
administrative convenience.
19.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
20.    Administrator Authority. Participant acknowledges that determination of
the number of shares of Stock earned under this Award is subject to
determination by the Administrator of achievement of the performance targets set
forth on the Performance Schedule. The Administrator has the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon the Participant, the Company, the Employer and all other interested
persons. No member of the Administrator is personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
22.    Cancellation, Rescission and Recoupment of Award. Participant hereby
acknowledges that this Award and any shares of Stock issued pursuant to this
Award are subject to cancellation, rescission, clawback, repayment or other
action at the discretion of the Board or the Committee as set forth in the
provisions of the Plan regarding the clawback or recoupment of Awards in
accordance with any clawback policy adopted by the Company pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law, in the event of a restatement of incorrect financial results or if
Participant is terminated for Cause. In addition, the Administrator has the
discretion to require Participant to reimburse the Company for all or any
portion of the Stock issued pursuant to this Award, or the value thereof, if:


9



--------------------------------------------------------------------------------

    


(a)    the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of a material financial restatement;
(b)    in the view of the Board or the Committee, the Participant engaged in
fraud or misconduct that caused or partially caused the need for a material
financial restatement by the Company or any substantial affiliate; and
(c)    a lower vesting would have occurred based upon the restated financial
results.
In each such instance, upon the determination of the Committee to require
recoupment of a previously issued number of shares of Stock under this
Agreement, the Company will, to the extent practicable and allowable under
applicable laws, require reimbursement of any number of shares of Stock, or the
value thereof, issued for the relevant period that exceeded the lower number of
shares of Stock that would have been issued based on the restated financial
results, except that the Company may not seek to recover shares of Stock issued
more than three years prior to the date the applicable restatement is disclosed.


23.    Section 409A Exemption. It is intended that the Award satisfy, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code provided under Treasury Regulation Section 1.409A-1(b)(4) (“Section
409A”) and comply with Section 409A, and the Award will be so interpreted and
administered. Notwithstanding the foregoing, if the Company determines that the
Award may not either be exempt from or compliant with Section 409A, the Company
may, with the Participant’s prior written consent, adopt such amendments to this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Company determines are necessary or appropriate to (i) exempt the Award from
Section 409A and preserve the intended tax treatment of the Award, or (ii)
comply with the requirements of Section 409A, it being understood that the
Company has no obligation to adopt any such amendment, policy or procedure or
take any such other action, and in any event, no such action will reduce the
amount of compensation that is owed to the Participant under this Award without
the Participant’s prior written consent.
24.    Agreement Severable. If any provision in this Agreement is held invalid
or unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.
25.    Notice of Governing Law. This Agreement will be governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware.
26.    Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof will not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.


10



--------------------------------------------------------------------------------

    


27.    Notices. Any notice that either party hereto may be required or permitted
to give the other must be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Company, at the address provided below, and
the Participant at his or her address as shown on the Company’s or the
Employer’s payroll records, or to such other address as the Participant, by
notice to the Company, may designate in writing from time to time.
To the Company:    VMware, Inc.
                3401 Hillview Avenue
                Palo Alto, CA 94304
                Attention: Legal Department
The Participant’s signature below indicates the Participant’s agreement and
understanding that this Award is subject to and governed by the terms and
conditions of the Plan and this Agreement including, without limitation, Section
22 above. The Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof,
which are incorporated herein by reference. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.


 
 
PARTICIPANT
 
 
 


Signature
 
 
 


Print Name
 
 
 
Date:                         _______________________
 







11

